NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 4 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IVAN MANUYLON, AKA Ivan Manuylov,               No.   17-72152

                Petitioner,                     Agency No. A071-309-821

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2018**
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Ivan Manuylon (“Manuylon”), a native and citizen of Russia, seeks review of

the Board of Immigration Appeals’ (“BIA”) order affirming the immigration judge’s

(“IJ”) denial of Convention Against Torture (“CAT”) relief. We have jurisdiction

pursuant to 8 U.S.C. § 1252 and deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the BIA’s denial of CAT relief.1 Manuylon first

claims he likely will be tortured upon return to Russia due to his mental illness. But

the IJ found that Manuylon could afford his medication by working as an automotive

technician, and nothing in the record compels a contrary result. See Garcia-Milian

v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (citing INS v. Elias-Zacarias, 502
U.S. 478, 481 n.1 (1992)).        So, this “claim[] of possible torture remain[s]

speculative” at best. Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011). Further,

even if the record compelled the conclusion that Manuylon would be

institutionalized and that conditions in Russian mental institutions are tantamount to

torture, he has not established that Russian officials “created th[o]se conditions for

the specific purpose of inflicting suffering upon the patients.” Villegas v. Mukasey,

523 F.3d 984, 989 (9th Cir. 2008). Thus, the BIA properly denied CAT relief

regarding Manuylon’s mental illness.

      Manuylon also claims that he likely will be tortured upon return to Russia

because he is a devout Evangelical Christian-Baptist. Although the record suggests

that Manuylon’s religious beliefs may lead to discrimination or persecution, it does

not compel the conclusion that he likely will be tortured. See Alphonsus v. Holder,



      1
        “We review for substantial evidence the factual findings supporting the
BIA’s decision that an applicant has not established eligibility for . . . relief under
CAT.” Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013) (internal citations
omitted).

                                          2
705 F.3d 1031, 1049 (9th Cir. 2013) (distinguishing discrimination or persecution

from torture); Zhang v. Ashcroft, 388 F.3d 713, 719, 721–22 (9th Cir. 2004)

(rejecting CAT relief where the record compelled the conclusion that the petitioner

would be “arrested, imprisoned, and abused” but not that he would be tortured). As

a result, the BIA properly denied CAT relief regarding Manuylon’s religious beliefs.

      PETITION DENIED.




                                         3